Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is pursuant to the claims filed on 11/23/2022. Claims 1-2, 5-7, 11-13, and 16-24 are pending. A first action on the merits of claims 1-2, 5-7, 11-13, and 16-24 is as follows.
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 9, 11-13, and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libbus (U.S. PGPub No. 2009/0076340) in view of Chang (U.S. PGPub No. 2020/0069203), in view of Jeong (U.S. PGPub No. 2019/0328264) and Xu (U.S. PGPub No. 2021/0077304), and in further view of Raj (U.S. PGPub No. 2019/0365263).
Regarding claims 1, Libbus teaches a stick-on biosensor (Fig 1 adherent device 100) comprising: a pressure-sensitive adhesive layer and an electrode part (Fig 1I-J and [0100], pressure sensitive adhesive 116a and electrode part(s) 112A-D), said pressure-sensitive adhesive layer having a stick-on surface to be attached to a subject (Fig 1I, bottom surface of adhesive portion 116a); a base material layer provided on the side opposite the stick-on surface of the pressure-sensitive adhesive layer (Fig 1I-J and [0100], gel cover 180 defines a  base layer as claimed): and an electronic device provided on the base material layer and configured to process a biological signal acquired through the electrode part (Fig 1J and [0100], flex printed circuit board 120 with PCBs 120A-D positioned over gel cover 180 and connected to electrodes 112a-d).
Libbus fails to explicitly teach the electrode part is exposed at the stick-on surface of the pressure-sensitive adhesive layer such that an exposed surface of the electrode part is aligned with the stick-on surface of the pressure-sensitive adhesive layer.
In related prior art, Chang teaches a similar stick on biosensor (device of Fig 1) wherein the electrode part is exposed at the stick-on surface of the pressure-sensitive adhesive layer (Fig 2, electrode 300 is exposed at adhesive assembly 100) such that an exposed surface of the electrode part is aligned with the stick-on surface of the pressure-sensitive adhesive layer (Fig 2, exposed surface of electrode 300 is aligned with stickon surface of adhesive assembly 100). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode parts of Libbus in view of Chang to incorporate the electrode part being exposed and aligned at the stick-on surface of the PSA layer. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known electrode configuration of an electrode patch (Libbus Fig 1I-J protruding electrodes) for another well-known electrode configuration of an electrode patch (Chang Fig 2 aligned/non-protruding electrodes) to yield the predictable result of an electrode(s) configured to contact the skin of a wearer and collect physiological signals (Libbus [0076]; Chang [0020] both configuration of electrodes capable of acquiring physiological signals).
Libbus is silent to the flexural rigidity per unit width of the structure and the adhesive strength of the stick-on surface; and the electrode part being formed of a conductive polymer.
In related stick-on biosensor prior art, Jeong teaches a similar stick-on biosensor (Fig 3a device 300) comprising an adhesive layer (Fig 3 adhesive portion 343) wherein an adhesive strength of the electrode part exposed at the stick-on surface of the structure to adhere to the subject is greater than 0.6 [N/cm2] and less than or equal to 5.0 [N/cm2] ([0062] adhesive strength is 1.0 N/cm2 or more); and wherein a similar electrode part is formed of a conductive polymer ([0095]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of Libbus in view of Jeong to use an adhesive strength greater than 0.6 and less than 5.0 N/cm2 as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, it would have been obvious to one of ordinary skill in the art to have modified the electrode part of Libbus in view of Jeong to incorporate a conductive polymer material forming the electrode part. Doing so would be obvious to one of ordinary skill in the art as Jeong discloses that a conductive polymer, metal, or a conductive material are known equivalents ([0095] conductive polymer stated as known equivalent to metal).
In related prior art, Xu teaches a similar sensor device wherein a flexural rigidity per unit width ranges from 0.010 [MPa-mm3/mm] to 1.898 [MPamm3/mm] ([0016] disclosing flexural rigidity as less than or equal to 0.0002 Nm = 0.2 Nmm; Examiner notes a “unit width’ of Zu is interpreted as 1 mm such that the disclosed flexural rigidity per unit width is ≤ 0.2 Nmm/mm; the claimed units of Mpa mm3/mm converts to                                 
                                    N
                                    
                                        
                                            m
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                        
                                            m
                                            
                                                
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                            *
                                            m
                                            m
                                        
                                    
                                
                             , which further simplifies to Nmm/mm (i.e. flexural rigidity per unit width), the claimed range is 0.01 Nmm/mm to 1.898 Nmm/mm, thus the range taught by Xu overlaps the claimed range). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer, electrode part, and base material of Libbus in view of Jeong and Xu to provide a net flexural rigidity per unit width from 0.01 to 1.898 as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Libbus is silent to an area moment of inertia per unit width of the structure.
In related prior art, Raj teaches a similar stick-on biosensor (see Fig 1) and discloses that an area moment of inertia is directly proportional to a stiffness value ([0060]).
Libbus/Chang/Jeong/Xu/Raj discloses substantially all the limitations of the claim(s) except for an explicit teaching of an area moment of inertia per unit width being in a range of 0.0001 to 0.7.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide an area moment of inertia per unit width of the structure of Libbus in view of Chang, Jeong, Xu, and Raj being between 0.0001 to 0.7 mm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One would have done so to advantageously optimize the stiffness of the structure of the stick-on biosensor as the area moment of inertia is a well-known result effective variable that affects a stiffness of the structure of the biosensor.
Regarding claim 2, Libbus teaches A stick-on biosensor (Fig 1 adherent device 100) comprising: a pressure-sensitive adhesive layer and an electrode part (Fig 1I-J and [0100], pressure sensitive adhesive 116a and electrode part(s) 112A-D), said pressure-sensitive adhesive layer having a stick--on surface to be attached to a subject (Fig 1I, bottom surface of adhesive portion 116a); a base material layer provided on the side opposite the stick-on surface of the pressure- sensitive adhesive layer (Fig 1I-J and [0100], gel cover 180 defines a base layer as claimed); and an electronic device provided on the base material layer and configured to process a biological signal acquired through the electrode part (Fig 1J and [0100], flex printed circuit board 120 with PCBs 120A-D positioned over gel cover 180 and connected to electrodes 112a-d).
Libbus fails to explicitly teach the electrode part is exposed at the stick-on surface of the pressure-sensitive adhesive layer such that an exposed surface of the electrode part is aligned with the stick-on surface of the pressure-sensitive adhesive layer.
In related prior art, Chang teaches a similar stick on biosensor (device of Fig 1) wherein the electrode part is exposed at the stick-on surface of the pressure-sensitive adhesive layer (Fig 2, electrode 300 is exposed at adhesive assembly 100) such that an exposed surface of the electrode part is aligned with the stick-on surface of the pressure-sensitive adhesive layer (Fig 2, exposed surface of electrode 300 is aligned with stickon surface of adhesive assembly 100). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode parts of Libbus in view of Chang to incorporate the electrode part being exposed and aligned at the stick-on surface of the PSA layer. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known electrode configuration of an electrode patch (Libbus Fig 1I-J protruding electrodes) for another well-known electrode configuration of an electrode patch (Chang Fig 2 aligned/non-protruding electrodes) to yield the predictable result of an electrode(s) configured to contact the skin of a wearer and collect physiological signals (Libbus [0076]; Chang [0020] both configuration of electrodes capable of acquiring physiological signals).
Libbus is silent to the flexural rigidity per unit width of the structure and the adhesive strength of the stick-on surface; and the electrode part being formed of a conductive polymer.
In related stick-on biosensor prior art, Jeong teaches a similar stick-on biosensor (Fig 3a device 300) comprising an adhesive layer (Fig 3 adhesive portion 343) wherein an adhesive strength of the electrode part exposed at the stick-on surface of the structure to adhere to the subject is greater than 0.6 [N/cm2] and less than or equal to 5.0 [N/cm2] ([0062] adhesive strength is 1.0 N/cm2 or more); and wherein a similar electrode part is formed of a conductive polymer ([0095]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of Libbus in view of Jeong to use an adhesive strength greater than 0.6 and less than 5.0 N/cm2 as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, it would have been obvious to one of ordinary skill in the art to have modified the electrode part of Libbus in view of Jeong to incorporate a conductive polymer material forming the electrode part. Doing so would be obvious to one of ordinary skill in the art as Jeong discloses that a conductive polymer, metal, or a conductive material are known equivalents ([0095] conductive polymer stated as known equivalent to metal).
In related prior art, Xu teaches a similar sensor device wherein a flexural rigidity per unit width ranges from 0.034 [MPa-mm3/mm] to 1.898 [MPamm3/mm] ([0016] disclosing flexural rigidity as less than or equal to 0.0002 Nm = 0.2 Nmm; Examiner notes a “unit width’ of Zu is interpreted as 1 mm such that the disclosed flexural rigidity per unit width is ≤ 0.2 Nmm/mm; the claimed units of Mpa mm3/mm converts to                                 
                                    N
                                    
                                        
                                            m
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                        
                                            m
                                            
                                                
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                            *
                                            m
                                            m
                                        
                                    
                                
                             , which further simplifies to Nmm/mm (i.e. flexural rigidity per unit width), the claimed range is 0.034 Nmm/mm to 1.898 Nmm/mm, thus the range taught by Xu overlaps the claimed range). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer, electrode part, and base material of Libbus in view of Jeong and Xu to provide a net flexural rigidity per unit width from from 0.034 to 1.898 as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Libbus is silent to an area moment of inertia per unit width of the structure.
In related prior art, Raj teaches a similar stick-on biosensor (see Fig 1) and discloses that an area moment of inertia is directly proportional to a stiffness value ([0060]).
Libbus/Chang/Jeong/Xu/Raj discloses substantially all the limitations of the claim(s) except for an explicit teaching of an area moment of inertia per unit width being in a range of 0.0001 to 0.7.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide an area moment of inertia per unit width of the structure of Libbus in view of Chang, Jeong, Xu, and Raj being between 0.0001 to 0.7 mm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One would have done so to advantageously optimize the stiffness of the structure of the stick-on biosensor as the area moment of inertia is a well-known result effective variable that affects a stiffness of the structure of the biosensor.
Regarding claims 5 and 11, in view of the combination of respective claims 1 and 2 above, Chang further teaches wherein the electrode part is integrated with at least a part of the stick-on surface of the pressure-sensitive adhesive layer (See Fig 2).
Regarding claims 6 and 12, in view of the combination of respective claims 1 and 2 above, Libbus further teaches wherein the electrode part has an electrode with a shape of a predetermined pattern (Fig 1I-J, electrode parts 114A-D have a predetermined shape).
Regarding claims 7 and 17, and claims 13 and 16, in view of the combination of respective claims 1 and 2 above, Libbus further teaches a circuit that connects the electrode part and the electronic device (Fig 1D [0079] circuitry of PCB 120A of flexi circuit 120 is connected to electrode), and a substrate on which the circuit is formed, the substrate and the circuit being mounted on a top surface of the base material layer ([0100] PCB 120A defines a substrate for its circuitry; substrate and traces of Flex PCB is mounted on top surface of gel cover 180).
Regarding claims 18 and 19, in view of the combination of respective claims 16 and 17 above, Libbus further teaches wherein the substrate is a first substrate and the circuit is a first circuit, and the stick-on bio sensor further comprises: a second substrate on which a second circuit is formed (Fig 1D & 1J, [0100]; PCB 120d defines a second substrate for its circuit), the second substrate and the second circuit being provided on the top surface of the base material layer ([0100] substrate and traces 120D of Flex PCB 120 is mounted on top surface of gel cover 180).
Regarding claim 20, in view of the combination of claim 1 above, Jeong teaches the similar stick-on biosensor (Fig 3a device 300) comprising an adhesive layer (Fig 3 adhesive portion 343) wherein an adhesive strength of the electrode part exposed at the stick-on surface of the structure to adhere to the subject ranges from 1.3 [N/cm2] to 3.5 [N/cm2] ([0062] adhesive strength is 1.0 N/cm2 or more). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of Libbus in view of Jeong to use an adhesive strength greater than 0.6 and less than 5.0 N/cm2 as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is noted the alleged criticality of the instant application is found in the presence of the adhesive strength, flexural rigidity, and area moment of inertia being claimed within the critical ranges disclosed by Figure 4A. The area moment of inertia and flexural rigidity of claim 20 are not claimed to encompass the critical range, as such the adhesive strength of 1.3 to 3.5 N/cm2  yields no criticality alone.
Regarding claim 21, in view of the combination of claim 20 above, Xu teaches the similar sensor device wherein a flexural rigidity per unit width ranges from 0.034 [MPa-mm3/mm] to 1.898 [MPamm3/mm] ([0016] disclosing flexural rigidity as less than or equal to 0.0002 Nm = 0.2 Nmm; Examiner notes a “unit width’ of Zu is interpreted as 1 mm such that the disclosed flexural rigidity per unit width is ≤ 0.2 Nmm/mm; the claimed units of Mpa mm3/mm converts to                                 
                                    N
                                    
                                        
                                            m
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                        
                                            m
                                            
                                                
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                            *
                                            m
                                            m
                                        
                                    
                                
                             , which further simplifies to Nmm/mm (i.e. flexural rigidity per unit width), the claimed range is 0.034 Nmm/mm to 1.898 Nmm/mm, thus the range taught by Xu overlaps the claimed range). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer, electrode part, and base material of Libbus in view of Jeong and Xu to provide a net flexural rigidity per unit width from from 0.034 to 1.898 as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 22, in view of the combination of claim 1 above, Jeong teaches the similar stick-on biosensor (Fig 3a device 300) comprising an adhesive layer (Fig 3 adhesive portion 343) wherein an adhesive strength of the electrode part exposed at the stick-on surface of the structure to adhere to the subject ranges from 1.3 [N/cm2] to 3.3 [N/cm2] ([0062] adhesive strength is 1.0 N/cm2 or more). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of Libbus in view of Jeong to use an adhesive strength greater than 0.6 and less than 5.0 N/cm2 as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is noted the alleged criticality of the instant application is found in the presence of the adhesive strength, flexural rigidity, and area moment of inertia being claimed within the critical ranges disclosed by Figure 4A. The area moment of inertia and flexural rigidity of claim 20 are not claimed to encompass the critical range, as such the adhesive strength of 1.3 to 3.5 N/cm2  yields no criticality alone.
Regarding claim 23, in view of the combination of claim 22 above, Xu teaches the similar sensor device wherein a flexural rigidity per unit width ranges from 0.034 [MPa-mm3/mm] to 1.898 [MPamm3/mm] ([0016] disclosing flexural rigidity as less than or equal to 0.0002 Nm = 0.2 Nmm; Examiner notes a “unit width’ of Zu is interpreted as 1 mm such that the disclosed flexural rigidity per unit width is ≤ 0.2 Nmm/mm; the claimed units of Mpa mm3/mm converts to                                 
                                    N
                                    
                                        
                                            m
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                        
                                            m
                                            
                                                
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                            *
                                            m
                                            m
                                        
                                    
                                
                             , which further simplifies to Nmm/mm (i.e. flexural rigidity per unit width), the claimed range is 0.034 Nmm/mm to 1.898 Nmm/mm, thus the range taught by Xu overlaps the claimed range). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer, electrode part, and base material of Libbus in view of Jeong and Xu to provide a net flexural rigidity per unit width from from 0.034 to 1.898 as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 24, in view of the combination of claim 1 above, Xu teaches the similar sensor device wherein a flexural rigidity per unit width ranges from 0.034 [MPa-mm3/mm] to 1.898 [MPamm3/mm] ([0016] disclosing flexural rigidity as less than or equal to 0.0002 Nm = 0.2 Nmm; Examiner notes a “unit width’ of Zu is interpreted as 1 mm such that the disclosed flexural rigidity per unit width is ≤ 0.2 Nmm/mm; the claimed units of Mpa mm3/mm converts to                                 
                                    N
                                    
                                        
                                            m
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                        
                                            m
                                            
                                                
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                            *
                                            m
                                            m
                                        
                                    
                                
                             , which further simplifies to Nmm/mm (i.e. flexural rigidity per unit width), the claimed range is 0.034 Nmm/mm to 1.898 Nmm/mm, thus the range taught by Xu overlaps the claimed range). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer, electrode part, and base material of Libbus in view of Jeong and Xu to provide a net flexural rigidity per unit width from from 0.034 to 1.898 as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. The applicant alleges that the claimed ranges of adhesive strength, flexural rigidity, and moment area of inertia are critical to achieving unexpected results of good wearing comfort while also suppressing both pain in peeling off the electrode and noise mixing into measured data. The applicant points towards Figures 4A-C and 6 to support the above noted allegation.
On pages 8-9 of the remarks, the applicant states that Figure 6 shows good results “O” for samples 1-12 that fall in the claimed ranges for flexural rigidity (0.010-1.898) and adhesive strength (0.6-5.0), whereas sample 2-5 shown in Fig 4B that an area moment of inertia outside of the claimed range (0.0001 to 0.7000) yields a poor rating, shown by “X”. The examiner acknowledges that the area moment of inertia of sample 2-5 is 0.77175 mm3 in Figure 4B. However, the examiner is of the position that a showing that a value of the moment area of inertia outside of the claimed range is not evidence that the entire claimed range itself possesses criticality. For example, the examiner acknowledges the criticality of the ranges shown in Figure 4A, as the collective values of the area moment of inertia, the flexural rigidity, and the adhesive strength yield good “O” results or acceptable “Δ” results across the board, however the ranges of Figure 4A are more narrow than what is presently claimed. Samples 5 and 6 of figure 4A disclose the largest area moment of inertia value of 0.22867 mm3 while maintain good and acceptable results. This value is significantly lower than the claimed upper value of 0.7000 mm3, as such there is no persuasive evidence found by the examiner that an area moment of inertia value located in the claimed range between 0.23 and 0.7000 mm3 has the criticality alleged by the applicant in independent claims 1 and 2. For purposes of expedited prosecution, the examiner is of the position that a flexural rigidity range of 0.034 to 1.898 [MPamm3/mm], an adhesive strength of 1.3 to 3.30000 N/cm2 and an area moment of inertia between 0.00183 to 0.22867 mm3 would possess the criticality argued by the applicant. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794